


Exhibit 10.98
REVOLVING LOAN NOTE


$60,000,000
February 28, 2012
 
San Jose, California



FOR VALUE RECEIVED, SunPower Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Total Gas & Power USA, SAS,
a société par actions simplifiée organized under the laws of France (the
“Lender”) the principal sum of sixty million Dollars ($60,000,000) or, if less,
the then unpaid principal amount of all Revolving Loans (such term and each
other capitalized term used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below) made by the Lender
to the Borrower pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the office of the Lender designated for payment (the
“Payment Office”), on the dates and in the amounts specified in the Credit
Agreement.


The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in the Credit Agreement.


This Note is issued pursuant to and is entitled to the benefits of the Revolving
Credit and Convertible Loan Agreement, dated as of February 28, 2012, by and
between the Borrower and the Lender (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”). As provided in
the Credit Agreement, this Note is subject to mandatory repayment prior to the
Maturity Date, in whole or in part.


In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.


The Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder, except as expressly
set forth in the Credit Agreement. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.


The Lender is authorized to indorse on the schedules annexed hereto and made a
part hereof an appropriate notation evidencing the date and amount of the
Revolving Loans evidenced hereby and the date and amount of each payment or
prepayment of principal with respect thereto. Each such indorsement shall
constitute prima facie evidence of the accuracy of the information indorsed. The
failure to make any such indorsement or any error in any such indorsement shall
not affect the obligations of the Borrower in respect of the Revolving Loans.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.




--------------------------------------------------------------------------------






 
SUNPOWER CORPORATION
 
 
 
By:
/S/ Thomas H. Werner
 
 
Name: Thomas H. Werner
 
 
Title: Chief Executive Officer











































































Signature Page to Revolving Loan Note




--------------------------------------------------------------------------------








Schedule to
Note




LOANS AND PAYMENTS OF PRINCIPAL




Date
Amount of Revolving Loan
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 









